113 U.S. 339 (1885)
SANTA ANNA
v.
FRANK.
Supreme Court of United States.
Submitted January 9, 1885.
Decided February 2, 1885.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF ILLINOIS.
Mr. Hamilton Spencer and Mr. Thomas F. Tipton for plaintiff in error.
Mr. T.C. Mather for defendant in error.
MR. JUSTICE HARLAN delivered the opinion of the court.
The first count in the declaration is upon certain bonds and coupons purporting to be the obligations of the town of Santa Anna, in the State of Illinois, and to have been issued in pursuance of an act of the legislature of Illinois, entitled "An Act to amend the articles of association of the Danville, Urbana, Bloomington and Pekin Railroad Company, and to extend the powers of and confer a charter upon the same," approved February 28, 1867, and in accordance with the vote of the electors of said township, at the special election held July 21, 1866. The declaration, also, contains the common counts for money paid, money had and received, &c. A jury having been waived by a stipulation in writing, the case was tried by the court. The bill of exceptions, which embodies all the evidence, does not show any exception by either party to the admission of evidence, and concludes: "This was all the evidence *340 offered by either party, and thereupon the court found the issues for the plaintiff." A judgment was entered for plaintiff, and a motion in writing for new trial was overruled, to which defendant excepted.
1. There is no special finding of facts; and the general finding of the issues for the plaintiff is not open to review by this court. Martinton v. Fairbanks, 112 U.S. 670.
2. The questions discussed by counsel for the defendant as to the legal authority of the town to issue the bonds referred to fairly arise upon the first count of the declaration. But their determination cannot affect the judgment, for the common counts are sufficient under the statutes of Illinois to support the judgment, without reference to any question of the legal authority to issue the bonds described in the first count. Rev. Stat. Ill. 1870, ch. 110, § 58; Bond v. Dustin, 112 U.S. 604.
Judgment affirmed.